DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 8/5/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “…synthetic light of basic guide lights respectively irradiated from the plurality of irradiators are visually recognized as guide light…”
The term “synthetic light” does not have a well-recognized meaning in the art of laser surveying systems.
Paragraph [0049] of the specification states, “…Next, the guide light irradiation unit 50 is described. The guide light irradiation unit 50 includes a plurality of (in the present embodiment, two) irradiators 55 (refer to FIG. 4). The irradiator 55 irradiates basic guide light G’ that differs in pattern between the left and the right of a vertical plane including an optical axis L’ as an irradiation direction. Synthetic light of the basic guide lights G’ irradiated from the plurality of irradiators 55 is visually recognized as guide light G…”
Based on figure 4 and figure 8 of the specification, it appears that guide lights (G) irradiated from two irradiators (55) are combined such that a user visually recognizes them as a guide light.
Therefore, it appears that the term synthetic refers to the result of the guide lights output from the two irradiators (55) being synthesized (combined) to form the visually recognized guide light seen by the user.
To overcome this rejection, Applicant is required to clarify the record. 
Allowable Subject Matter
The cited prior art closest in scope to the subject matter set forth by claim 1 of the present application is shown by Hayashi et al (2009/0235543).
With respect to claim 1, Hayashi et al disclose:
A surveying instrument [ taught by figures 1-4 ] comprising: a surveying instrument main body made up of a base portion and a rotating pedestal to be rotated horizontally with respect to the base portion [ taught by the combination of the levelling unit (11), main unit (13) and rotator (13) ]; a guide light irradiation unit configured to irradiate guide light to indicate a collimation direction of the surveying instrument main body to a survey operator [ taught by the fan-shaped laser beam emitting unit (63); paragraph [0080] ]; and a cover member [ a cover in rotator (13) is shown in figure 3 ], in which on the rotating pedestal, a support member by which a lens barrel portion of a distance- measuring optical system is vertically rotatably supported is provided [ the device uses an elevation mirror (56) ], and the cover member covers the surveying instrument main body including the support member and the lens barrel portion and covers the guide light irradiation unit [ the housing in figure 3 covers the elevation mirror and fan-based beam emitting unit ], wherein the guide light consists of light differing in pattern between the left and the right of an optical axis center of the guide light irradiation unit [ shown by the pattern of the fan-beam (5) in figure 2 ], the guide light irradiation unit is horizontally shifted with respect to the lens barrel portion and held by the support member [ in figure 3, the fan beams (5) have a vertical and horizontal shift with respect to the measuring light (6) ] so that an optical axis of the guide light irradiation unit becomes substantially parallel to an optical axis of the lens barrel portion in the horizontal direction [ figure 4 shows the fan beams (5) and measuring light (6) being coincidently projected ], and a horizontal shift distance D between the optical axis of the guide light irradiation unit and the optical axis of the lens barrel portion satisfies: tan(alpha/2) X Cmin > D provided that alpha is an irradiation angle of the guide light in the horizontal direction, and Cmin is a shortest use distance of the surveying instrument.
Hayashi et al firstly does not teach using a vertically scanned lens barrel for providing the measuring beam.
However, the use of a housing holding both a vertically scanned lens barrel and guide beam is shown to be known before the time of filing date of the present application by figure 2 of Chiba et al (2015/0052766).
A second difference between claim 1 and Hayashi et al recites, “…a horizontal shift distance D between the optical axis of the guide light irradiation unit and the optical axis of the lens barrel portion satisfies: tan(alpha/2) X Cmin > D provided that alpha is an irradiation angle of the guide light in the horizontal direction, and Cmin is a shortest use distance of the surveying instrument.
This difference is not taught or suggested by the cited prior art, taken alone or in combination.
Therefore, claim 1 is allowable.
Claims 3-6 are allowable for being dependent on claim 1.
Claim 2 would be allowable, when clarified with respect to its rejection under 35 USC 112.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645